 


109 HR 474 IH: To ensure that the courts of the United States may provide an impartial forum for claims brought by United States citizens and others against any railroad organized as a separate legal entity, arising from the deportation of United States citizens and others to Nazi concentration camps on trains owned or operated by such railroad, and by the heirs and survivors of such persons.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 474 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mrs. Maloney (for herself, Ms. Ros-Lehtinen, Mr. Shays, Mr. Nadler, and Mr. Weiner) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure that the courts of the United States may provide an impartial forum for claims brought by United States citizens and others against any railroad organized as a separate legal entity, arising from the deportation of United States citizens and others to Nazi concentration camps on trains owned or operated by such railroad, and by the heirs and survivors of such persons. 
 
 
1.Congressional findingsCongress finds as follows: 
(1)During World War II, more than 75,000 Jews and thousands of other persons were deported from France to Nazi concentration camps, on trains operated for profit by the Société Nationale des Chemins de Fers Français (in this Act referred to as SNCF), including deportations to Auschwitz and Buchenwald. Numerous citizens and residents of the United States were among those on the trains or had relatives on the trains. United States servicemen who were pilots shot down over France were also among the persons deported on the SNCF trains to Nazi concentration camps. 
(2)United States citizens and others have sought redress against SNCF by filing a class action suit in the United States District Court for the Eastern District of New York. The named plaintiffs and class members include United States Army Air Force pilots and United States citizens. 
(3)The complaint filed alleges that SNCF, a separate corporate entity which remained independent during World War II, operated the deportation trains for a profit, as ordinary commercial transactions. SNCF remained under French civilian control throughout World War II and is alleged to have collaborated willingly with the German Nazi regime. 
(4)The complaint alleges that SNCF provided the necessary rolling stock, scheduled the departures, and supplied the employees to operate the trains bound for the concentration camps. SNCF allegedly charged an ordinary passenger coach fare for the deportations, calculated per person and per kilometer, and considered these trains as ordinary commercial activities. The plaintiffs further contend that SNCF herded as many people as possible into each car, requiring passengers of all ages and sexes, including the elderly and young children, to stand throughout the trip of several days’ duration, with no provision for food or water and no sanitary facilities. The complaint further alleges that SNCF cleaned the trains after each trip, removing the corpses of persons who perished during transit due to the execrable conditions of the train cars. The destination was in each case a camp in which the deportees were to be exterminated, worked to death, or made to suffer terrible and inhuman conditions. 
(5)The complaint contends that SNCF’s actions violated the Principles of the Nuremberg Tribunal, 1950, relating to crimes under international law (earlier recognized by the Martens Clause of the Hague Convention IV of 1907), and aided and abetted the commission of war crimes and crimes against humanity. SNCF has not denied its actions and has never disgorged the money that it was paid for the deportations or otherwise compensated the deportees or their heirs. 
(6)SNCF’s records concerning the deportation trains have not been made available to the plaintiffs, and SNCF archives concerning its wartime activities remain closed to the general public. 
(7)SNCF moved to dismiss the lawsuit on a claim of sovereign immunity under the Foreign Sovereign Immunities Act of 1976 (28 U.S.C. 1330 and 1602 et seq.), even though it is one of the 500 largest corporations in the world, earns hundreds of millions of dollars from its commercial activities in the United States, and is not accorded sovereign immunity under the laws of France. SNCF’s motion to dismiss the lawsuit has been granted by the United States District Court for the Eastern District of New York. Plaintiffs appealed the decision, their appeal was granted, and the case was remanded for further proceedings. In November 2004, on remand, the Court of Appeals for the Second Circuit determined that SNCF was entitled to immunity and affirmed the dismissal of the complaint. 
(8)This lawsuit presents issues of substantial importance to citizens and veterans of the United States and finds that the courts of the United States are and should be a proper forum for this lawsuit and similar suits. 
(9)SNCF is attempting to use the Foreign Sovereign Immunities Act of 1976, enacted 30 years after the events at issue occurred, to evade liability for conduct for which it would otherwise be held accountable, rather than accepting responsibility for its actions. Under the rule of separate entities applicable at the time of the events in question, SNCF would not be immune from suit in United States courts. The Foreign Sovereign Immunities Act of 1976 was not intended to expand the reach of immunity in these circumstances. 
2.Access to United States courts for holocaust deportees 
(a)Jurisdiction of district courtsThe United States district courts shall have original jurisdiction, without regard to the amount in controversy, of any civil action for damages for personal injury or death that— 
(1)arose from the deportation of persons to Nazi concentration camps during the period beginning on January 1, 1942, and ending on December 31, 1944; and 
(2)is brought by any such person, or any heir or survivor of such person, against a railroad that— 
(A)owned or operated the trains on which the persons were so deported; and 
(B)was organized as a separate legal entity at the time of the deportation, whether or not any of the equity interest in the railroad was owned by a foreign state. 
(b)Other laws not applicableSections 1330 and 1601 through 1611 of title 28, United States Code, or any other law limiting the jurisdiction of the United States courts, whether by statute or under common law, shall not preclude any action under subsection (a). 
(c)Inapplicability of statutes of limitationNo action described in subsection (a) shall be barred by a defense that the time for bringing such action has expired under a statute of limitations. 
(d)ApplicabilityThis section shall apply to any action pending on January 1, 2002, and to any action commenced on or after that date. 
 
